DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15, in the reply filed on 2/1/2021 is acknowledged.

Claims 16-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/1/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 is/are rejected under 35 U.S.C. 103 as being obvious over Mochizuki et al. (WO 2015/115561, refer to English equivalent US 2016/0336613) in view of Mitsui et al. (JP 2014-043487, refer to English translation).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Regarding claim 1, Mochizuki discloses a solid electrolyte composition (Title, Abstract) comprising:
a sulfide-based inorganic solid electrolyte having a conductivity of an ion of a metal belonging to Group I or II of the periodic table (sulfide-based inorganic solid electrolyte having conductivity of a metal in Group 1 or 2 [0051]-[0060]);
a multibranched polymer ([0070]),
wherein the multibranched polymer has a core portion and at least three arm portions that bond to the core portion (core portion [0077]-[0094], arm portion [0095]-[0125]).
However, Mochizuki does not disclose a salt of a metal belonging to Group I or II of the periodic table; and the arm portion dissolves a metal ion of the salt of the metal belonging to Group I or II of the periodic table.
	Mitsui discloses a composition comprising a hyperbranched polymer as a matrix polymer, a lithium salt and sulfide-based solid electrolytes ([0051]-[0056], [0065]-[0066]; mixing with a lithium salt, hyperbranched polymer suitable as a matrix polymer [0009] polymer exhibits compatibility with lithium salt [0010]), wherein the lithium salt is used to improve the ionic conductivity ([0056]).
	Mochizuki and Mitsui are analogous art because they are concerned with the same field of endeavor, namely solid electrolyte compositions including multibranched polymers and sulfide-based solid electrolyte used for batteries.
	It would have been obvious to one having ordinary skill in the art before the effective failing date of the claimed invention to modify Mochizuki to further include a lithium salt because Mitsui specifically teaches adding lithium salt to improve the overall ionic conductivity of the solid electrolyte composition.
	Regarding claim 2, modified Mochizuki discloses all of the claim limitations as set forth above.  Mochizuki further discloses the arm portion includes a polymer structure containing at least one repeating unit having an alkylene oxide group, a carbonate group, an ester group, an amide group, or a silicone group (repeating group [0107]-[0117], see list of linking groups for L1 [0116]).
Regarding claim 3, modified Mochizuki discloses all of the claim limitations as set forth above.  Mochizuki further discloses the repeating unit is a repeating unit represented by Formula (A),

    PNG
    media_image1.png
    146
    204
    media_image1.png
    Greyscale

in the formula, R1 represents a hydrogen atom, a halogen atom, a cyano group, an alkyl group, an alkoxy group, or an aryl group, R2 represents a hydrogen atom, a halogen atom, a cyano group, an alkyl group, an alkoxy group, or an aryl group, and L1 represents a divalent linking group including at least one of an alkylene oxide group, a carbonate group, an ester group, an amide group, or a silicone group (repeating group [0107]-[0117]).
Regarding claim 4, modified Mochizuki discloses all of the claim limitations as set forth above.  Mochizuki further discloses a main chain of the polymer structure constituting the arm portion is constituted by including an alkylene oxide group, a carbonate group, and/or an ester group (COO and OCO are preferable [0116]).
Regarding claim 5, modified Mochizuki discloses all of the claim limitations as set forth above.  Mochizuki further discloses a mass-average molecular weight of the arm portion is 500 or more and 1,000,000 or less (molecular weight of the arm portion is 500 to 1,000,000 [0096]).
Regarding claim 6, modified Mochizuki discloses all of the claim limitations as set forth above.  Mochizuki further discloses the multibranched polymer is represented by Formula (B),

    PNG
    media_image2.png
    60
    225
    media_image2.png
    Greyscale
 
in the formula, L represents an n-valent linking group, P1 represents a polymer chain, n represents an integer of 3 or more, nP1’s may be identical to or different from each other, L-(X)n forms the core portion, (P1)n forms the arm portion, X represents an oxygen atom, a sulfur atom, or -N(R3)-, and R3 represents a hydrogen atom, an alkyl group, or an aryl group (see Formula (1), where L represents a trivalent or higher linking group, P1 represents a polymer chain which may be identical or different [0074]-[0076]).
Regarding claim 7, modified Mochizuki discloses all of the claim limitations as set forth above.  Mochizuki further discloses the core portion has a partial structure represented by any of the following formulae,

    PNG
    media_image3.png
    240
    696
    media_image3.png
    Greyscale

in the formulae, Rx represents a divalent substituent including an oxygen atom, a nitrogen atom, a sulfur atom, or a phosphorus atom, and * represents a bonding site in the multibranched polymer (core portion has Formula (1a) [0078] which satisfies (B-2) in the claim).
Regarding claim 8, modified Mochizuki discloses all of the claim limitations as set forth above.  Mochizuki further discloses the core portion is a group of atoms having a molecular weight of 200 or more (200 or greater [0073]).
Regarding claim 9, modified Mochizuki discloses all of the claim limitations as set forth above.  Mochizuki further discloses the core portion has a partial structure represented by any of the following formulae,

    PNG
    media_image4.png
    210
    599
    media_image4.png
    Greyscale

	in the formulae, * represents a bonding site in the multibranched polymer (Formula (2) shows the core portion having at least (B-13) and (B-14) [0080]).
Regarding claim 10, modified Mochizuki discloses all of the claim limitations as set forth above.  Mitsui further discloses a content of the salt of the metal belonging to Group I or II of the periodic table is 5% by mass to 60% by mass with respect to a total of 100% by mass of the multibranched polymer and the salt of the metal belonging to Group I or II of the periodic table (mass ratio is about 0.01 to 1 lithium salt with respect to the hyperbranched polymer 1 [0056]; It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.).
Regarding claim 11, modified Mochizuki discloses all of the claim limitations as set forth above.  Mitsui further discloses the salt of the metal belonging to Group I or II of the periodic table is lithium bis(trifluoromethanesulfonyl)imide, lithium bis(fluorosulfonyl)imide and/or lithium bisoxalatoborate (LiN(SO2CF3)2 [0053], [0055]).
Regarding claim 12, modified Mochizuki discloses all of the claim limitations as set forth above.  Mochizuki further discloses an active material capable of intercalating and deintercalating an ion of a metal belonging to Group I or II of the periodic table (positive electrode active substance may be contained in the solid electrolyte composition [0169]).
Regarding claim 13, modified Mochizuki discloses all of the claim limitations as set forth above.  Mochizuki further discloses a content of the multibranched polymer is 0.1 parts by mass or more and 10 parts by mass or less with respect to 100 parts by mass of the sulfide-based inorganic solid electrolyte having a conductivity of an ion of a metal belonging to Group I or II of the periodic table (concentration of inorganic solid electrolyte in the solid electrolyte composition is 90 mass % or more and 99.9 mass % or less [0069]; Thus, the concentration of the multibranched polymer would fall between 0.1 mass % and 10 mass %.  It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.).
Regarding claim 14, modified Mochizuki discloses all of the claim limitations as set forth above.  Mochizuki further discloses a sheet for an all-solid state secondary battery comprising: a layer of the solid electrolyte composition according to claim 1 on a base material (electrode sheet include the solid electrolyte composition [0038]; see rejection of claim 1 above).

Regarding claim 15, modified Mochizuki discloses all of the claim limitations as set forth above.  Mochizuki further discloses an all-solid state secondary battery (all-solid-state secondary battery [0044]) comprising:
a positive electrode active material layer (positive electrode active substance layer [0044]); 
a negative electrode active material layer (negative electrode active substance layer [0044]); and 
an inorganic solid electrolyte layer (inorganic solid electrolyte layer [0044]),
wherein at least one layer of the positive electrode active material layer, the negative electrode active material layer, or the inorganic solid electrolyte layer is a layer of the solid electrolyte composition according to claim 1 (inorganic solid electrolyte composition is preferably used as a configuration material of the negative electrode active substance layer, the positive electrode active substance layer and the inorganic solid electrolyte layer [0044]; see rejection of claim 1).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937.  The examiner can normally be reached on M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        2/13/2021